I concur in the foregoing opinion by Mr. Justice Stewart for the reason that it appears to be supported by a preponderance of authority, but I do so reluctantly.
The petitioner alleges that the deceased, just prior to his death and while his estate was in an insolvent condition, transferred valuable properties to various members of his family in derogation of the rights of creditors. The widow of the deceased is one of the transferees of such property, and, exercising her statutory right, nominated the person for administrator to whom *Page 281 
petitioner objects, the petitioner contending that the nominee of the widow cannot be expected to take any action to compel the widow to make restitution of the property alleged to have been illegally transferred. By the decisions cited by Mr. Justice Stewart the right to make such nomination is held to be vested in the widow of the deceased, and, out of regard for the rule ofstare decisis, I concur in the opinion, but I seriously doubt that the legislature intended to vest the right of nomination in the widow under such circumstances as it is alleged exist here.
MR. CHIEF JUSTICE SANDS, having been absent on account of illness, did not hear the argument and takes no part in the opinion by MR. JUSTICE STEWART. *Page 282